Exhibit 10.3
EXECUTION COPY
UBS AG, London Branch
c/o UBS Securities LLC
299 Park Avenue
New York, NY 10171
Attn: Dmitriy Mandel and Paul Stowell
Telephone: (212) 821-2100
Facsimile: (212) 821-4610
May 8, 2008
To: TTM Technologies, Inc.
2630 South Harbor Boulevard
Santa Ana, California 92704
Attention: Treasurer
Telephone No.: (714) 327-3049
Facsimile No.: (714) 668-9411
Re: Call Option Transaction
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the call option transaction entered into between UBS
AG, London Branch (“UBS”) represented by UBS Securities LLC (“Agent”) as its
agent and TTM Technologies, Inc. (“Counterparty”) as of the Trade Date specified
below (the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
this Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”) are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein have the meanings assigned to them in the Prospectus
Supplement dated May 8, 2008 (the “Prospectus Supplement”) to the Prospectus
dated April 7, 2008 (as so supplemented, the “Prospectus”) relating to the USD
155,000,000 principal amount of Convertible Senior Notes due 2015, (the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty pursuant to an Indenture to be dated
May 14, 2008 (the “Base Indenture”) and a supplemental indenture to be dated
May 14, 2008 (the “Supplemental Indenture”, together with the Base Indenture,
the “Indenture”) between Counterparty and American Stock Transfer & Trust
Company, as trustee. In the event of any inconsistency between the terms defined
in the Prospectus, the Indenture and this Confirmation, this Confirmation shall
govern. The parties acknowledge that this Confirmation is entered into on the
date hereof with the understanding that (i) definitions set forth in the
Indenture which are also defined herein by reference to the Indenture and
(ii) sections of the Indenture that are referred to herein will conform to the
descriptions thereof in the Prospectus. If any such definitions in the Indenture
or any such sections of the Indenture differ from the descriptions thereof in
the Prospectus, the descriptions thereof in the Prospectus will govern for
purposes of this Confirmation. The parties further acknowledge that the
Supplemental Indenture section numbers used herein are based on the draft of the
Indenture last reviewed by UBS as of the date of this Confirmation, and if any
such section numbers are changed in the Indenture as executed, the parties will
amend this Confirmation in good faith to preserve the intent of the parties. For
the avoidance of doubt, references to the Indenture herein are references to the
Indenture as in effect on the date of its execution and if the Indenture is
amended following its execution, any such amendment will be disregarded for
purposes of this Confirmation unless the parties agree otherwise in writing.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 



--------------------------------------------------------------------------------



 



1. This Confirmation evidences a complete and binding agreement between UBS and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if UBS and Counterparty had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law) on the Trade Date. In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms:

     
Trade Date:
  May 8, 2008
 
   
Effective Date:
  The Premium Payment Date; provided that the Effective Date shall not occur and
this Confirmation and the Agreement shall become null and void if Counterparty
has not repaid all amounts outstanding under the Credit Agreement dated as of
October 27, 2006 between Counterparty and the guarantors, lenders and agents
party thereto and such Credit Agreement has not been terminated in accordance
with its terms on the Premium Payment Date.
 
   
Option Style:
  “Modified American”, as described under “Procedures for Exercise” below
 
   
Option Type:
  Call
 
   
Buyer:
  Counterparty
 
   
Seller:
  UBS
 
   
Shares:
  The common stock of Counterparty, par value USD 0.001 per Share (Exchange
symbol “TTMI”)
 
   
Number of Options:
  155,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.
 
   
Applicable Percentage:
  50%
 
   
Option Entitlement:
  As of any date, a number equal to the product of the Applicable Percentage and
the Conversion Rate as of such date (as defined in the Supplemental Indenture,
but without regard to any adjustments to the Conversion Rate pursuant to
Section 6.04(h), 6.04(i) or 6.07 of the Supplemental Indenture), for each
Convertible Note.
 
   
Strike Price:
  USD 15.9630
 
   
Premium:
  USD 16,942,579.00; provided that no Premium shall be payable on the Premium
Payment Date if the Effective

2



--------------------------------------------------------------------------------



 



     
 
  Date does not occur pursuant to the proviso to the definition of “Effective
Date” above.
 
   
Premium Payment Date:
  May 14, 2008
 
   
Exchange:
  The NASDAQ Global Select Market
 
   
Related Exchange(s):
  All Exchanges

Procedures for Exercise:

     
Exercise Period(s):
  Notwithstanding anything to the contrary in the Equity Definitions, an
Exercise Period shall occur with respect to an Option hereunder only if such
Option is an Exercisable Option (as defined below) and the Exercise Period shall
be, in respect of any Exercisable Option, the period commencing on, and
including, the relevant Conversion Date and ending on, and including, the
Scheduled Valid Day immediately preceding the first day of the relevant
Settlement Averaging Period in respect of such Conversion Date; provided that in
respect of Exercisable Options relating to Convertible Notes for which the
relevant Conversion Date occurs on or after the sixty-fifth (65th) Scheduled
Valid Day immediately preceding the Expiration Date (the “Changeover Date”), the
final day of the Exercise Period shall be the Scheduled Valid Day immediately
preceding the Expiration Date.
 
   
Conversion Date:
  With respect to any conversion of Convertible Notes, the date on which the
Holder (as such term is defined in the Supplemental Indenture) of such
Convertible Notes satisfies all of the requirements for conversion thereof as
set forth in Section 6.02(b) of the Supplemental Indenture.
 
   
Exercisable Options:
  In respect of each Exercise Period, a number of Options equal to the number of
Convertible Notes surrendered to Counterparty for conversion with respect to
such Exercise Period but no greater than the Number of Options.
 
   
Expiration Time:
  The Valuation Time
 
   
Expiration Date:
  May 15, 2015, subject to earlier exercise.
 
   
Multiple Exercise:
  Applicable, as described under Exercisable Options above.
 
   
Automatic Exercise:
  Applicable; and means that in respect of an Exercise Period, a number of
Options not previously exercised hereunder equal to the number of Exercisable
Options shall be deemed to be exercised on the final day of such Exercise Period
for such Exercisable Options; provided that such Options shall be deemed
exercised only to the extent that Counterparty has provided a Notice of Exercise
to UBS.

3



--------------------------------------------------------------------------------



 



     
Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Exercisable Options, Counterparty must notify UBS in writing
before 5:00 p.m. (New York City time) on the Scheduled Valid Day prior to the
scheduled first day of the Settlement Averaging Period for the Exercisable
Options being exercised of (i) the number of such Options and (ii) the scheduled
first day of the Settlement Averaging Period and the scheduled Settlement Date;
provided that in respect of Exercisable Options relating to Convertible Notes
with a Conversion Date occurring on or after the Changeover Date, such notice
may be given on or prior to the second Scheduled Valid Day immediately preceding
the Expiration Date and need only specify the number of such Exercisable
Options.
 
   
Valuation Time:
  At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:
 
   
 
  “‘Market Disruption Event’ means in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which Shares are listed or admitted to trading to open for trading during its
regular trading session or (ii) the occurrence or existence for more than one
half-hour period in the aggregate on any Scheduled Valid Day for the Shares of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options, contracts or future contracts relating to the Shares,
and such suspension or limitation occurs or exists at any time before 1:00 p.m.
(New York City time) on such day.”
 
   

Settlement Terms:

     
Settlement Method:
  Net Share Settlement
 
   
Net Share Settlement:
  UBS will deliver to Counterparty, on the relevant Settlement Date, a number of
Shares equal to the Net Shares in respect of any Exercisable Option exercised or
deemed exercised hereunder. In no event will the Net Shares be less than zero.
 
   
Net Shares:
  In respect of any Exercisable Option exercised or deemed exercised, a number
of Shares equal to (A) the sum of the quotients, for each Valid Day during the
Settlement Averaging Period for such Exercisable Option, of (x) the Option
Entitlement on such Valid Day multiplied by (y) the Relevant Price on such Valid
Day

4



--------------------------------------------------------------------------------



 



     
 
  less the Strike Price, divided by (z) such Relevant Price, divided by (B) the
number of Valid Days in the Settlement Averaging Period; provided, however, that
if the calculation contained in clause (y) above results in a negative number,
such number shall be replaced with the number “zero”. UBS will deliver cash in
lieu of any fractional Shares to be delivered with respect to any Net Shares
valued at the Relevant Price for the last Valid Day of the Settlement Averaging
Period.
 
   
Valid Day:
  A day on which (i) trading in the Shares generally occurs on the Exchange or,
if the Shares are not then listed on the Exchange, on the principal other United
States national or regional securities exchange on which the Shares are then
listed or, if the Shares are not then listed on a United States national or
regional securities exchange, on the principal other market on which the Shares
are then traded and (ii) there is no Market Disruption Event.
 
   
Scheduled Valid Day:
  A day on which trading in the Shares is scheduled to occur on the principal
United States national or regional securities exchange or market on which the
Shares are listed or admitted for trading.
 
   
Relevant Price:
  On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page TTMI.UQ <equity> AQR (or
any successor thereto) in respect of the period from the scheduled opening time
of the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day
(or if such volume-weighted average price is unavailable, the market value of
one Share on such Valid Day, as determined by the Calculation Agent using a
volume-weighted method).
 
   
Settlement Averaging Period:
  For any Exercisable Option, (x) if Counterparty has, on or prior to the
Changeover Date, delivered a Notice of Exercise to UBS with respect to such
Exercisable Option with a Conversion Date occurring prior to the Changeover
Date, the sixty (60) consecutive Valid Days commencing on and including the
second Scheduled Valid Day following such Conversion Date, or (y) if
Counterparty has, on or following the Changeover Date, delivered a Notice of
Exercise to UBS with respect to such Exercisable Option with a Conversion Date
occurring on or following the Changeover Date, the sixty (60) consecutive Valid
Days commencing on, and including, the sixty-second (62nd) Scheduled Valid Day
immediately prior to the Expiration Date.
 
   
Settlement Date:
  For any Exercisable Option, the date Shares will be delivered with respect to
the Convertible Notes related to such Exercisable Options, under the terms of
the Supplemental Indenture.
 
   
Settlement Currency:
  USD

5



--------------------------------------------------------------------------------



 



     
Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Option means that Net Share Settlement is
applicable to that Option.
 
   
Representation and Agreement:
  Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Counterparty shall be, upon delivery,
subject to restrictions and limitations arising from Counterparty’s status as
issuer of the Shares under applicable securities laws.
 
   

3. Additional Terms applicable to the Transaction:

     
Adjustments applicable to the Transaction:
   
 
   
Potential Adjustment Events:
  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
Section 6.04 of the Supplemental Indenture that would result in an adjustment to
the Conversion Rate of the Convertible Notes; provided that in no event shall
there be any adjustment hereunder as a result of an adjustment to the Conversion
Rate pursuant to Section 6.04(h), 6.04(i) or 6.07 of the Supplemental Indenture.
 
   
Method of Adjustment:
  Calculation Agent Adjustment, and means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Supplemental Indenture (other than
Sections 6.04(h), 6.04(i) and 6.07 of the Supplemental Indenture), the
Calculation Agent will make a corresponding adjustment to any one or more of the
Strike Price, the Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction.
 
   

Extraordinary Events applicable to the Transaction:

     
Merger Events:
  Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in Section 6.05 of the Supplemental Indenture.
 
   
Tender Offers:
  Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 6.04(e) of the Supplemental Indenture.
 
   
Consequence of Merger Events/Tender Offers:
  Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment

6



--------------------------------------------------------------------------------



 



     
 
  under the Supplemental Indenture to any one or more of the nature of the
Shares, Strike Price, the Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction; provided, however, that
such adjustment shall be made without regard to any adjustment to the Conversion
Rate for the issuance of additional shares as set forth in Section 6.07 of the
Supplemental Indenture; provided further that if, with respect to a Merger Event
or a Tender Offer, the consideration for the Shares includes (or, at the option
of a holder of Shares, may include) shares of an entity or person not organized
under the laws of the United States, any State thereof or the District of
Columbia,” Cancellation and Payment shall apply.
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable
 
   
Failure to Deliver:
  Applicable
 
   
Determining Party:
  For all applicable Extraordinary Events, UBS
 
   
Non-Reliance:
  Applicable

     
Agreements and Acknowledgements
Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
4. Calculation Agent:
  UBS
 
   
5. Account Details:
   

                  (a)   Account for payments to Counterparty:
 
                      To be provided by Counterparty
 
                    Account for delivery of Shares to Counterparty:
 
                      To be provided by Counterparty

7



--------------------------------------------------------------------------------



 



                  (b)   Account for payments to UBS:
 
                      UBS AG Stamford           SWIFT: UBSWUS33XXX        
  Bank Routing: 026-007-993           Account Name: UBS AG, London Branch      
    Account No. : 101-WA-140007-000
 
                    Account for delivery of Shares from UBS:
 
                      To be provided by UBS
 
            6. Offices:
 
            The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.
 
            The Office of UBS for the Transaction is: London
 
                      UBS AG           100 Liverpool Street           London
EC2M 2RH           United Kingdom           Telephone: +44 207 568 0687        
  Facsimile: +44 207 568 9895/6
 
            7. Notices: For purposes of this Confirmation:
 
                (a)   Address for notices or communications to Counterparty:    
      TTM Technologies, Inc.           2630 South Harbor Boulevard        
  Santa Ana, California 92704           Attention: Treasurer           Telephone
No.: (714) 327-3049           Facsimile No.: (714) 668-9411
 
                (b)   Address for notices or communications to UBS:
 
           
 
      To:   UBS AG, London Branch
 
          c/o UBS Securities LLC
 
          299 Park Avenue
 
          New York, NY 10171
 
      Attn:   Dmitriy Mandel and Sanjeet Dewal
 
      Telephone:   (212) 821-2100
 
      Facsimile:   (212) 821-4610
 
                    With a copy to:
 
           
 
      To:   Equities Legal Department
 
          677 Washington Boulevard
 
          Stamford, CT 06901
 
      Attn:   David Kelly and Gordon Kiesling
 
      Telephone:   (203) 719-0268
 
      Facsimile:   (203) 719-5627
 
                    and:

8



--------------------------------------------------------------------------------



 



             
 
      To:   Equities Volatility Trading
 
          677 Washington Boulevard
 
          Stamford, CT 06901
 
      Attn:   Brian Ward
 
      Telephone:   (203) 719-7330
 
      Facsimile:   (203) 719-7910

8. Representations and Warranties of Counterparty
The representations and warranties of Counterparty set forth in Section 3 of the
Underwriting Agreement (the “Underwriting Agreement”) dated as of May 8, 2008
between Counterparty and J.P. Morgan Securities Inc. and UBS Securities LLC as
representatives of the Underwriters party thereto (the “Underwriters”) are true
and correct and are hereby deemed to be repeated to UBS as if set forth herein.
Counterparty hereby further represents and warrants to UBS that:

  (a)   Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.     (b)   Neither the execution and delivery of this Confirmation nor
the incurrence or performance of obligations of Counterparty hereunder will
conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.     (c)   No
consent, approval, authorization, or order of, or filing with, any governmental
agency or body or any court is required in connection with the execution,
delivery or performance by Counterparty of this Confirmation, except such as
have been obtained or made and such as may be required under the Securities Act
of 1933, as amended (the “Securities Act”) or state securities laws.     (d)  
Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.     (e)   It is an “eligible contract participant” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”))
because one or more of the following is true:         Counterparty is a
corporation, partnership, proprietorship, organization, trust or other entity
and:

  (A)   Counterparty has total assets in excess of USD 10,000,000;

9



--------------------------------------------------------------------------------



 



  (B)   the obligations of Counterparty hereunder are guaranteed, or otherwise
supported by a letter of credit or keepwell, support or other agreement, by an
entity of the type described in Section 1a(12)(A)(i) through (iv),
1a(12)(A)(v)(I), 1a(12)(A)(vii) or 1a(12)(C) of the CEA; or     (C)  
Counterparty has a net worth in excess of USD 1,000,000 and has entered into
this Agreement in connection with the conduct of Counterparty’s business or to
manage the risk associated with an asset or liability owned or incurred or
reasonably likely to be owned or incurred by Counterparty in the conduct of
Counterparty’s business.

  (f)   Each of it and its affiliates is not, on the date hereof, in possession
of any material non-public information with respect to Counterparty.

9. Other Provisions:

  (a)   Opinions. Counterparty shall deliver to UBS an opinion of counsel, dated
as of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (c) of this Confirmation.     (b)   Repurchase Notices. Counterparty
shall, on any day on which Counterparty effects any repurchase of Shares,
promptly give UBS a written notice of such repurchase (a “Repurchase Notice”) on
such day if following such repurchase, the number of outstanding Shares as
determined on such day is (i) less than 41.24 million (in the case of the first
such notice) or (ii) thereafter more than 1.3 million less than the number of
Shares included in the immediately preceding Repurchase Notice. Counterparty
agrees to indemnify and hold harmless UBS and its affiliates and their
respective officers, directors, employees, affiliates, advisors, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to UBS’s hedging activities as a consequence
of becoming, or of the risk of becoming, a Section 16 “insider”, including
without limitation, any forbearance from hedging activities or cessation of
hedging activities and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person may
become subject to, as a result of Counterparty’s failure to provide UBS with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide UBS with a Repurchase Notice in accordance
with this paragraph, such Indemnified Person shall promptly notify Counterparty
in writing, and Counterparty, upon request of the Indemnified Person, shall
retain counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person and any others Counterparty may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding. Counterparty shall not be liable for any settlement of any
proceeding contemplated by this paragraph that is effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding
contemplated by this paragraph that is in respect of which any Indemnified
Person is or could have been a party and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such

10



--------------------------------------------------------------------------------



 



      proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Party at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of this Transaction.    
(c)   Regulation M. Counterparty is not on the date hereof engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than (i) a distribution meeting the requirements of the exception set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M and (ii) the
distribution of the Convertible Notes. Counterparty shall not, until the second
Scheduled Trading Day immediately following the Trade Date, engage in any such
distribution.     (d)   No Manipulation. Counterparty is not entering into this
Transaction to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for the Shares) or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act.     (e)   Transfer or Assignment. (i) Counterparty shall have the right to
transfer or assign its rights and obligations hereunder with respect to all, but
not less than all, of the Options hereunder (such Options, the “Transfer
Options”); provided that such transfer or assignment shall be subject to
reasonable conditions that UBS may impose, including, but not limited, to the
following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(o) or 9(t) of this Confirmation;
(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended);
(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of UBS, will not expose UBS to material
risks under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to UBS;
(D) UBS will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that UBS would have been required to pay to
Counterparty in the absence of such transfer and assignment;
(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;
(F) Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by UBS to permit UBS to determine
that results described in clauses (D) and (E) will not occur upon or after such
transfer and assignment; and

11



--------------------------------------------------------------------------------



 



(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by UBS in connection with such
transfer or assignment.
(ii) UBS may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction to any third party with a
rating for its long term, unsecured and unsubordinated indebtedness equal to or
better than the lesser of (1) the credit rating of UBS at the time of the
transfer and (2) AA by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or Aa3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute rating agency mutually agreed by Counterparty and UBS. If after
UBS’s commercially reasonable efforts, UBS is unable to effect such a transfer
or assignment on pricing terms reasonably acceptable to UBS and within a time
period reasonably acceptable to UBS of a sufficient number of Options to reduce
(1) the number of shares that UBS Group directly or indirectly beneficially owns
to 8.0% of Counterparty’s outstanding Shares or less or (2) the quotient of
(x) the product of (A) the Number of Options and (B) the Option Entitlement
divided by (y) the number of Counterparty’s outstanding Shares (such quotient
expressed as a percentage, the “Option Equity Percentage”) to 14.5% or less, UBS
may designate any Exchange Business Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of this Transaction, such that
(1) the number of Shares that UBS Group directly or indirectly beneficially owns
following such partial termination will be equal to or less than 8.0% of
Counterparty’s outstanding Shares or (2) the Option Equity Percentage following
such partial termination will be equal to or less than 14.5%. In the event that
UBS so designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Options equal to the
Terminated Portion, (2) Counterparty shall be the sole Affected Party with
respect to such partial termination and (3) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by UBS to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party). “UBS
Group” means UBS and each business unit of its affiliates subject to aggregation
with UBS under Section 13 of the Exchange Act and rules promulgated thereunder.
(iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing UBS to purchase, sell, receive or deliver any shares or
other securities to or from Counterparty, UBS may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform UBS’s obligations in respect of this Transaction and
any such designee may assume such obligations. UBS shall be discharged of its
obligations to Counterparty to the extent of any such performance.

  (f)   Staggered Settlement. If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to UBS’s hedging activities hereunder, UBS reasonably determines that
it would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by UBS on the Settlement Date
for the Transaction, UBS may, by notice to Counterparty on or prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
two or more dates (each, a “Staggered Settlement Date”) as follows:

  (a)   in such notice, UBS will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

12



--------------------------------------------------------------------------------



 



  (b)   the aggregate number of Shares that UBS will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that UBS would otherwise be required to deliver on such Nominal Settlement Date;
and     (c)   if the Net Share Settlement terms set forth above were to apply on
the Nominal Settlement Date, then the Net Share Settlement terms will apply on
each Staggered Settlement Date, except that the Net Shares will be allocated
among such Staggered Settlement Dates as specified by UBS in the notice referred
to in clause (a) above.

  (g)   Role of Agent. Each party agrees and acknowledges that (i) Agent is
acting as agent for both parties but does not guarantee the performance of
either party and neither UBS nor Counterparty shall contact the other with
respect to any matter relating to the Transaction without the direct involvement
of Agent; (ii) Agent is not a member of the Securities Investor Protection
Corporation; (iii) Agent, UBS and Counterparty each hereby acknowledges that any
transactions by UBS or Agent in the Shares will be undertaken by UBS or Agent,
as the case may, as principal for its own account; (iv) without limiting the
obligations of UBS or Agent hereunder or in the Agreement, all of the actions to
be taken by UBS and Agent in connection with the Transaction, including but not
limited to any exercise of any rights with respect to the Options, shall be
taken by UBS or Agent independently and without any advance or subsequent
consultation with Counterparty; and (v) Agent is not authorized to act as agent
for Counterparty except to the extent required to satisfy the requirements of
Rule 15a-6 under the Exchange Act in respect of the Options described hereunder.
    (h)   Dividends. If at any time during the period from and excluding the
Trade Date, to but excluding the Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares, then the Calculation Agent will make
a corresponding adjustment to any one or more of the Strike Price, Number of
Options, the Option Entitlement and/or any other variable relevant to the
exercise, settlement or payment for the Transaction to preserve the fair value
of the Options to UBS after taking into account such dividend or lack thereof.  
  (i)   Additional Termination Events. Notwithstanding anything to the contrary
in this Confirmation if an event of default with respect to Counterparty shall
occur under the terms of the Convertible Notes as set forth in Section 6.01 of
the Base Indenture or Section 7.01 of the Supplemental Indenture, then such
event of default shall constitute an Additional Termination Event applicable to
the Transaction and, with respect to such event of default (A) Counterparty
shall be deemed to be the sole Affected Party and the Transaction shall be the
sole Affected Transaction and (B) UBS shall be the party entitled to designate
an Early Termination Date pursuant to Section 6(b) of the Agreement.     (j)  
Amendments to Equity Definitions. (i) Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at UBS’s option, the occurrence of any of
the events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”

(ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “UBS may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

  (k)   Setoff. Neither party shall have the right to set off any obligation
that it may have to the other party under this Transaction against any
obligation such other party may have to it, whether arising under the Agreement,
this Confirmation or any other agreement between the parties hereto, by
operation of law or otherwise.

13



--------------------------------------------------------------------------------



 



  (l)   Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
UBS to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty may request UBS to satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) (except that
Counterparty shall not make such an election in the event of a Nationalization,
Insolvency, a Merger Event or Tender Offer, in each case, in which the
consideration to be paid to holders of Shares consists solely of cash, or an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party, other than an Event of
Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement in each case that resulted from an event or events outside
Counterparty’s control) and shall give irrevocable telephonic notice to UBS,
confirmed in writing within one Currency Business Day, no later than 12:00 p.m.
New York local time on the Merger Date, the Announcement Date (in the case of
Nationalization, Insolvency or Delisting), the Early Termination Date or date of
cancellation, as applicable; provided that if Counterparty does not validly
request UBS to satisfy its Payment Obligation by the Share Termination
Alternative, UBS shall have the right, in its sole discretion, to satisfy its
Payment Obligation by the Share Termination Alternative, notwithstanding
Counterparty’s election to the contrary. In calculating any amounts under
Section 6(e) of the Agreement, notwithstanding anything to the contrary in the
Agreement, (1) separate amounts shall be calculated as set forth in Section 6(e)
with respect to (i) this Transaction and (ii) all other Transactions, and
(2) such separate amounts shall be payable pursuant to Section 6(d)(ii) of the
Agreement.

     
Share Termination Alternative:
  Applicable and means that UBS shall deliver to Counterparty the Share
Termination Delivery Property on, or within a commercially reasonable period of
time after, the date when the Payment Obligation would otherwise be due pursuant
to Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e)
of the Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation in the manner reasonably requested by
Counterparty free of payment.
 
   
Share Termination Delivery Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value to UBS of property contained in one Share Termination Delivery Unit,
as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to UBS at the time of
notification of the

14



--------------------------------------------------------------------------------



 



     
 
  Payment Obligation. For the avoidance of doubt, the parties agree that in
determining the Share Termination Delivery Unit Price the Calculation Agent may
consider the purchase price paid in connection with the purchase of Share
Termination Delivery Property.
 
   
Share Termination Delivery Unit:
  One Share or, if a Merger Event has occurred and a corresponding adjustment to
this Transaction has been made, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Merger Event, as determined by the
Calculation Agent.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.

  (m)   Governing Law. New York law (without reference to choice of law
doctrine).     (n)   Waiver of Jury Trial. Each party waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any suit, action or proceeding relating to this Transaction. Each
party (i) certifies that no representative, agent or attorney of either party
has represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.     (o)   Registration. Counterparty hereby
agrees that if, in the good faith reasonable judgment of UBS, the Shares (“Hedge
Shares”) acquired by UBS for the purpose of hedging its obligations pursuant to
this Transaction cannot be sold in the public market by UBS without registration
under the Securities Act, Counterparty shall, at its election, either (i) in
order to allow UBS to sell the Hedge Shares in a registered offering, make
available to UBS an effective registration statement under the Securities Act
and enter into an agreement, in form and substance satisfactory to UBS,
substantially in the form of an underwriting agreement for a registered
secondary offering; provided, however, that if UBS, in its reasonable
discretion, based on its customary practices for similar offerings, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to

15



--------------------------------------------------------------------------------



 



      above, then clause (ii) or clause (iii) of this paragraph shall apply at
the election of Counterparty, (ii) in order to allow UBS to sell the Hedge
Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance satisfactory to
UBS (in which case, the Calculation Agent shall make any adjustments to the
terms of this Transaction that are necessary, in its reasonable judgment, to
compensate UBS for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from UBS at the Reference Price on such Exchange Business Days,
and in the amounts, requested by UBS.     (p)   Tax Disclosure. Effective from
the date of commencement of discussions concerning the Transaction, Counterparty
and each of its employees, representatives, or other agents may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the Transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to Counterparty relating to such tax
treatment and tax structure.     (q)   Right to Extend. If, in its commercially
reasonable judgment and based on the advice of counsel, UBS determines that, in
light of existing liquidity conditions, its hedging or hedge unwind activity
hereunder would not be advisable in light of applicable laws and regulations and
interpretations thereof, then UBS may postpone, in whole or in part, any
Settlement Date or any other date of valuation or delivery with respect to some
or all of the Options hereunder, to the extent that such extension is reasonably
necessary or appropriate to address such applicable laws and regulations.    
(r)   Status of Claims in Bankruptcy. UBS acknowledges and agrees that this
Confirmation is not intended to convey to UBS rights against Counterparty with
respect to the Transaction that are senior to the claims of common stockholders
of Counterparty in any United States bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit UBS’s right
to pursue remedies in the event of a breach by Counterparty of its obligations
and agreements with respect to the Transaction; provided, further, that nothing
herein shall limit or shall be deemed to limit UBS’s rights in respect of any
transactions other than the Transaction.     (s)   Securities Contract; Swap
Agreement. The parties hereto intend for: (a) the Transaction to be a
“securities contract” and a “swap agreement” as defined in the Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”), and the parties
hereto to be entitled to the protections afforded by, among other Sections,
Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code; (b) a party’s right to liquidate the Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as described in
the Bankruptcy Code; and (c) each payment and delivery of cash, securities or
other property hereunder to constitute a “margin payment” or “settlement
payment” and a “transfer” as defined in the Bankruptcy Code.     (t)  
Additional Provisions. Counterparty covenants and agrees that as promptly as
practicable following the public announcement of any consolidation, merger and
binding share exchange to which Counterparty is a party, or any sale of all or
substantially all of Counterparty’s assets, in each case pursuant to which the
Shares will be converted into cash, securities or other property, Counterparty
shall notify UBS in writing of the types and amounts of consideration that
holders of Shares have elected to receive upon consummation of such transaction
or event (the date of such notification, the “Consideration Notification Date”);
provided that in no event shall the Consideration Notification Date be later
than the date on which such transaction or event is consummated.

16



--------------------------------------------------------------------------------



 



  (u)   Receipt or Delivery of Cash. For the avoidance of doubt, other than
payment of the Premium by Counterparty, nothing in this Confirmation shall be
interpreted as requiring Counterparty to receive or deliver cash in respect of
the settlement of the Transaction contemplated by this Confirmation, except in
circumstances where the cash settlement thereof is within Counterparty’s control
(including, without limitation, where an Event of Default by Counterparty has
occurred under Section 5(a)(ii) or Section 5(a)(iv) of the Agreement, where
Counterparty elects to receive or deliver cash or fails timely to elect to
receive or deliver Share Termination Delivery Property in respect of the
settlement of such Transaction) or in those circumstances in which holders of
the Shares would also receive cash.

17



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by UBS AG, London Branch) correctly sets forth the terms of the
agreement between UBS AG, London Branch, and Counterparty with respect to the
Transaction, by manually signing this Confirmation or this page hereof as
evidence of agreement to such terms and providing the other information
requested herein and immediately returning an executed copy to Equity Risk
Management (Corporates), Facsimile No. (212) 821-4610.

            Yours faithfully,


UBS AG, LONDON BRANCH
      By:   /s/ Dmitriy Mandel        Name:   Dmitriy Mandel        Title:  
Executive Director, Equity Risk Management     

                  By:   /s/ Daniel S. Hoverman        Name:   Daniel S.
Hoverman        Title:   Director     

            UBS SECURITIES LLC, as agent
      By:   /s/ Dmitriy Mandel        Name:   Dmitriy Mandel        Title:  
Executive Director, Equity Risk Management              By:   /s/ Daniel S.
Hoverman        Name:   Daniel S. Hoverman        Title:   Director     

Agreed and Accepted By:
TTM TECHNOLOGIES, INC.

         
By:
  /s/ Steven W. Richards     
 
 
 
    Name:  Steven W. Richards     Title:    EVP, CFO and Secretary    

 